Citation Nr: 1112266	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boston, Massachusetts


THE ISSUE

Entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility.

(The issues of (1) entitlement to an effective date prior to April 1, 1999, for the award of service connection for degenerative disc disease of the lumbar spine; and (2) entitlement to an effective date prior to April 1, 1999, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities are addressed in a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of determinations of the Department of Veterans Affairs Medical Center (VAMC) in Boston, Massachusetts.

This case was previously before the Board in October 2009 when it was remanded for the Veteran to be issued a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In July 2010 the Veteran was issued a SOC and in September 2010 the Veteran submitted a Substantive Appeal on a VA Form 9 perfecting his appeal.

In November 2010, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility.

The Veteran contends that he is entitled to beneficiary travel payments under 38 C.F.R. § 70.10 for travel to a VA pool in June 2009.  The Veteran reports that he was sent to the pool on referral from his physicians for swim sessions to treat his spine and leg conditions.  He states that for a period of time he received travel money from his home to the Brockton VA to participate in pool therapy.  At some point, the Veteran indicated that he raised the issue that the mileage was not being calculated correctly as the VA was using a zip code to zip code methodology rather than door to door mileage calculation.  Thereafter, the Veteran contends that the VA travel office denied further travel to the swim sessions categorizing the swimming as recreational.  

Pursuant to 38 C.F.R. § 70.10, the following listed persons are eligible for beneficiary travel payments under this part: (1) A Veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); (2) A Veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition; (3) A Veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination; (4) A Veteran receiving pension under 38 U.S.C.A. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; (5) A Veteran whose annual income  does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the Veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; (6) A Veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel as defined in 38 C.F.R. § 70.10(c); (7) A member of a Veteran's immediate family, a Veteran's legal guardian, or a person in whose household the Veteran certifies an intention to live, if such person is traveling for consultation, professional counseling, training, or mental health services concerning a Veteran who is receiving care for a service-connected disability; or a member of a Veteran's immediate family, if such person is traveling for bereavement counseling relating to the death of such Veteran in the active military, naval, or air service in the line of duty and under circumstances not due to the Veteran's own misconduct; (8) An attendant other than a VA employee, who is accompanying and assisting a beneficiary eligible for beneficiary travel payments under this section, when such beneficiary is medically determined to require the presence of the attendant because of a physical or mental condition; (9) Beneficiaries of other Federal agencies, incident to medical services rendered upon requests of those agencies, subject to reimbursement agreement by those agencies; (10) Allied beneficiaries as defined by 38 U.S.C.A § 109 subject to reimbursement agreement by the government concerned.  38 C.F.R. § 70.10(a) (2010).

Review of the claims file reveals that the Veteran is in receipt of service connected benefits with a combined evaluation in excess of 30 percent disabling effective prior to June 2009.

In addition, review of the claims file reveals that in a treatment note dated in July 2002 it was noted that the Veteran would benefit from aquatherapy.  However, review of the claims file does not reveal any treatment records dated since October 2008 and no indication of any recommendation of aquatherapy date since July 2002.  In a VA treatment note dated in October 2008 the Veteran was noted to be scheduled to return to the clinic in six months for follow up.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as there is an indication that the Veteran received continued treatment for his disabilities from the VA and that the records regarding the Veteran's treatment contemporaneous to the period for which the Veteran seeks beneficiary travel payments under 38 C.F.R. § 70.10 have not been associated with the claims file the claim must be remanded for these records to be obtained and associated with the claims file.

Review of the claims file reveals denials of claims dated June 22, 2009, and June 24, 2009, for travel payments.  In addition, the Veteran, in his notice of disagreement dated in July 2009, refers to denials of travel payment to the Brockton VA in June 18, 2009, June 19, 2009, June 22, 2009, and June 24, 2009, as well as a disagreement with the amount of the benefit paid for travel to the Jamaica Plain VA in June 16, 2009, June 26, 2009, and June 30, 2009.  As only the claims regarding travel payment for June 22, 2009, and June 24, 2009, have been associated with the claims file, it is unclear on what bases the other claims were denied if they were adjudicated.  On remand the Board requests that an accounting be made of all claims for travel payment in June 2009 including the rationale for any associated adjudication.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to whether the Veteran's swimming was a part of the Veteran's basic care including outpatient medical, surgical, mental healthcare, and/or rehabilitation.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds it necessary to remand this claim for the claims file to be referred to an appropriate medical specialist for an opinion to be rendered regarding whether the Veteran's swimming was a part of the Veteran's basic care.

Lastly, the Board notes that the Veteran was issued a SOC in July 2010 pursuant to the Board's October 2009 remand.  However, review of the SOC does not reveal any indication of the reasons for the denial of the Veteran's claim.  The Board, therefore, finds the SOC to be inadequate.  38 C.F.R. § 19.29(c) (2010).  On remand, the Veteran must be provided with a supplemental statement of the case providing the Veteran with the rationale for the denial of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2008, especially the records regarding the Veteran's treatment in June 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  After the above development is completed, the RO should make arrangements with an appropriate VA medical facility for an opinion-only examination to render an opinion regarding whether the Veteran's swimming in June 2009 was a part of the Veteran's basic care and/or preventative care, including outpatient medical, surgical, mental healthcare, and/or rehabilitation.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  The examiner must provide a complete rationale for any stated opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case, including the rationale for the denial of the claim pursuant to 38 C.F.R. § 19.29(c), 19.31(b)(2), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

